DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Choi (WO2019/009638A1).
                             
    PNG
    media_image1.png
    319
    670
    media_image1.png
    Greyscale


                                  
    PNG
    media_image2.png
    573
    654
    media_image2.png
    Greyscale

                                                   
                                                 
    PNG
    media_image3.png
    837
    733
    media_image3.png
    Greyscale

                                               
    PNG
    media_image4.png
    786
    744
    media_image4.png
    Greyscale


In relation to claim 1, Choi shows in figures 3, 5, 7a, and 8a, an insulin-dosage detection device (100), arranged on a rotation member of an insulin injection pen [see figure 1; rotation member (12)], wherein the insulin injection pen (10) has an injection button (11) and a rotation member (12), a rotation variation of the rotation member corresponds to an injection dosage of the insulin injection pen, the insulin-dosage detection device comprising: 
a circuit, arranged on the rotation member of the insulin injection pen and configured to output electronic signals in response to rotation of the rotation member [see Choi; figure 7a, 7b, 8a, and 8b]; 
a detection button [see Choi; figure 8b; button (137)], connected to the injection button (11) of the insulin injection pen, the rotation member (12) of the insulin injection pen (10) rotating in response to the detection button (137) and the injection button (10) being pressed, and the circuit rotating along with the rotation member; and 
a processor [see Choi; figure 4, processor (150)], coupled to the circuit, obtaining the rotation variation of the rotation member according to a first electronic signal and a second electronic signal respectively output from the circuit before and after the rotation of the circuit.
                            
    PNG
    media_image5.png
    248
    313
    media_image5.png
    Greyscale

In relation to claim 2, on page 4 of the Choi translation, second paragraph, Choi states:
“[t]he control knob 130 may further include an injection detection sensor 135 for detecting a pressed state of the injection button 11 while the main control unit 150 controls the injection When the scan button 11 is sensed to be depressed through the detection sensor 135, the rotation amount of the measurement knob 130 measured through the input amount sensor 140 until the drug dose Is calculated.”

Accordingly, the apparatus/electric circuit disclosed by Choi generates a first signal when the button contact portion (137) is pushed longitudinally towards the body of the pen injector [see Choi; figure 7B] and before the rotation member rotates.  After the rotation begins, the circuit [including a hall sensor (141)] generates a second electronic signal for the processor/control unit (150) to calculate a dosage.  Importantly, it is well known in the art, that Hall sensors operate based on the on the production of a voltage difference (hall voltage) across an electrical conductor that is transverse to an electric current in the conductor and to an applied magnetic field perpendicular to the current [see Hall Effect; Wikipedia].  Therefore, the system disclosed by Choi, senses a voltage variation to calculate a dose for infusion.  


    PNG
    media_image6.png
    416
    579
    media_image6.png
    Greyscale

In relation to claims 7-10, on page 9, paragraph 4 of the translation, Choi discloses:
“[t]he communication network N serves to connect the wireless communication unit 170 to at least one of the user terminal 200, the medical institution server 300, and the guardian terminal 400. That is, the communication network N is a communication network that provides a connection path so that the wireless communication unit 170 can exchange data with at least one of the user terminal 200, the medical institution server 300. The communication network N may be a wired network such as LANs (Local Area Networks), WANs (Wide Area Networks), MANs (Metropolitan Area Networks), ISDNs (Integrated Service Digital Networks), wireless LANs, CDMA, Bluetooth, but the scope of the present invention is not limited thereto.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (WO2019/009638A1) in view Saint et al. (US 10,898,653; hereinafter “Saint”).
        
    PNG
    media_image7.png
    499
    782
    media_image7.png
    Greyscale

In relation to claims 3 and 4, Choi does not explicitly disclose metal pairs to accurately monitor the rotation within an injector to calculate a dose.  However, Saint shows in figure 4A, a network of contact pads to monitor rotation within an injector apparatus.  Accordingly, for an artisan skilled in the art, modifying the hall sensor system disclosed by Choi with a pad pair system to monitor rotation, as taught by Saint, would have been considered obvious in view of the demonstrated conventionality of this sensor enhancement.  Moreover, the artisan would have been motivated to make the modification because, based on the teachings of Saint, the pad pair system would have been considered a well-known sensing alternative to measure rotation.  Finally, in relation to the term impedance, any artisan skilled in the electrical arts would have recognized that the system could have been powered by direct or alternating power.  Therefore, if the sensing circuit would have been designed to use AC power, the system would have been designated as an impedance network or circuit.  
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (WO2019/009638A1) in view Binier (US 10,232,123).
                                                      
    PNG
    media_image8.png
    643
    466
    media_image8.png
    Greyscale


In relation to claims 5 and 6, Choi does not explicitly disclose a power switch or a power indicator.  However, Binier shows in figure 1, an injector having a power switch (122) and a power indicator (126).  Accordingly, for an artisan skilled in the art, modifying the apparatus disclosed by Choi with a power switch or a power indicator, as taught by Binier, would have been considered obvious in view of the demonstrated conventionality of this enhancement.  Moreover, the artisan would have been motivated to make the modification because, the power indicator would have been provided the operator with a visual indication of the operational status of the system and the switch would have provided easy access for the operator to turn on and off the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783